Case 2:21-cv-00778-TAD-KK Document 73-8 Filed 04/27/21 Page 1 of 7 PageID #: 524




                   EXHIBIT E
Case 2:21-cv-00778-TAD-KK Document 73-8 Filed 04/27/21 Page 2 of 7 PageID #: 525




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION

  THE STATE OF LOUISIANA, By and
  through its Attorney General, JEFF
  LANDRY, et al.,
                                Plaintiffs,        Civ. No.:       2:21-cv-00778-TAD-KK
                 v.
                                                   Judge:         Terry A. Doughty
  JOSEPH R. BIDEN, JR., in his official
  capacity as President of the United States, et   Mag. Judge:    Kathleen Kay
  al.,

                                 Defendants,

  and

  HEALTHY GULF, et al.,

                         Intervenor-Defendants.



                         DECLARATION OF HALLIE TEMPLETON

 I, Hallie Templeton, declare as follows:

        1.      I have personal knowledge of the matters asserted in this declaration, and if called

 upon to testify would state the same.

        2.      I am the Deputy Legal Director for Friends of the Earth (FoE), a 501(c)(3) non-

 profit, membership-based organization with offices located in California and Washington, DC.

 FoE currently has over 1.5 million activists and over 140,000 members, located across all 50

 states and the District of Columbia. FoE’s primary mission is to defend the environment and

 champion a more healthy and just world by collectively ensuring environmental and social

 justice, human dignity, and respect for human rights and peoples’ rights.

        3.      FoE board members, staff, and members are dedicated to fighting climate change

 and advocating for clean energy alternatives. FoE’s Climate & Energy and Oceans & Vessels
Case 2:21-cv-00778-TAD-KK Document 73-8 Filed 04/27/21 Page 3 of 7 PageID #: 526




 programs directly engage in administrative and legal advocacy to protect the environment and

 society from climate change, pollution, and industrialization associated with fossil fuel

 development and greenhouse gas emissions. Key to this work is fighting to reduce greenhouse

 gas emissions and domestic reliance on fossil fuels, and advance clean energy. To this end, we

 are supportive of President Biden’s temporary pause on oil and gas leasing on federal public

 lands and waters.

        4.      FoE board members, staff, and members use and enjoy federal public lands and

 waters near where oil and gas development is occurring or has been proposed, including coastal

 and offshore areas of the Gulf of Mexico and Cook Inlet, and federal lands across the country,

 including in Alaska, California, and the Intermountain West. Their broad uses include

 recreational, commercial, and subsistence activities such as camping, hiking, wildlife viewing,

 photography, paddling, swimming, meditating, hunting, and fishing. Their enjoyment of these

 activities is heavily dependent on the health and abundance of the surrounding ecosystem.

        5.      Oil and gas activity in the Gulf of Mexico already is harming the interests of

 FoE’s staff and members. For example, one FoE member located in Mobile, Alabama suffers

 from degraded air and water quality and has lost easy access to healthy wild fish stock that were

 once abundant – due to oil and gas activity in the Gulf.

        6.      Some FoE staff and members are also native Alaskans and participate in

 traditional and cultural activities of hunting, gathering, and fishing, and are directly inhibited by

 nearby federal oil and gas development. For instance, increased overflights, airboats, freighters,

 track vehicle traffic, and personnel contact associated with the Alpine oilfield near Nuiqsut,

 Alaska, have caused wildlife to stop frequenting the area, preventing abundant harvests of ducks,

 geese, and caribou. These disturbances are also harming nesting grounds in the area, affecting



                                                   2
Case 2:21-cv-00778-TAD-KK Document 73-8 Filed 04/27/21 Page 4 of 7 PageID #: 527




 the density of birds in traditional hunting grounds. FoE’s Alaskan members and staff are

 concerned about similar effects occurring near new federal oil and gas leasing in the state.

        7.      FoE and its board members, staff, and members are also impacted by the

 significant impacts of climate change, which are caused in part by federal fossil fuel leasing and

 development. Rising sea levels and increased storm activity are tied to climate change, which is

 directly related to the work that FoE does through its Ocean & Vessels and Climate & Energy

 programs. Sea change and storm intensity also affect our board, staff, and members who live,

 work, and recreate in coastal areas. Climate change is directly affecting the health and vitality of

 the Gulf of Mexico region, where the majority of domestic offshore drilling activity occurs. In

 recent years, climate change has been linked to myriad problems in the Gulf of Mexico,

 including but not limited to: coral die-off; exacerbated Harmful Algal Blooms like the red tide;

 destruction of habitat and populations of fisheries, marine mammals, and other wildlife;

 increased hurricane activity; heightened levels of flooding; accelerated erosion; loss of wetlands

 and low-lying terrestrial ecosystems; and seawater intrusion into freshwater sources. Rising

 temperatures also shorten viable growing seasons globally, which are directly related to the work

 of our Food & Agriculture program. Truncated “frost-free” seasons impact our farmer and other

 food-producing partners, as well as all consumers. Finally, climate change is causing Arctic ice

 to melt at a rapid pace and the region is expected to become ice free within the next 50 years.

 FoE has an established Arctic Shipping campaign, which seeks to prevent harms of climate

 change on Arctic communities, Arctic food security, and Indigenous peoples’ cultures, all of

 which stand to be greatly impacted.

        8.      Since its inception in 1969, FoE has been dedicated to the reduction of

 greenhouse gas emissions and domestic reliance on fossil fuels, as well as the advancement of



                                                  3
Case 2:21-cv-00778-TAD-KK Document 73-8 Filed 04/27/21 Page 5 of 7 PageID #: 528




 clean energy. To this end, we have been strong proponents of the “Keep It In The Ground” and

 “Protect All Our Coasts” coalition campaigns, which aim to protect public lands and waters from

 fossil fuel extraction. Our work toward this goal includes organizing and hosting direct-action

 events, legislative advocacy and policy analysis, government scrutiny and accountability,

 publications of reports and easy-to-read fact sheets to help educate the public, as well as other

 communications, outreach, and social media. We have challenged lease sales across the country

 through letters of protest as well as litigation where necessary. Recent challenges include lease

 sales in Bakersfield, Kern County, California; the Arctic National Wildlife Research; and the

 National Petroleum Reserve-Alaska. More recent lease sales of significant concern to FoE are

 the proposed (currently postponed) lease sales in federal waters of the Gulf of Mexico (proposed

 Lease Sale 257 for 2021) and Alaska’s Cook Inlet (proposed Lease Sale 258 for 2021) and the

 March 2021 competitive oil and gas lease sales on federal public lands in Colorado, Utah,

 Wyoming, and Montana.

        9.      Friends of the Earth is an outspoken proponent of protecting the Central and

 Western Gulf of Mexico Planning Areas from ongoing and expanded fossil fuel leasing. Since

 my employment with Friends of the Earth began in 2017, I have worked to support our partners

 in the Gulf by lobbying members of Congress to introduce legislation that would stop new lease

 sales for offshore drilling in the Gulf and issuing press statements to amplify the message that the

 Gulf needs protection when it is omitted from legislative packages to end offshore drilling in

 other regions. FoE is also a plaintiff in ongoing litigation over federal actions that enable oil and

 gas development to persist in the Gulf in ways that risk future oil spills and further harms the

 Gulf’s species and habitats. We are currently challenging the Bureau of Safety and

 Environmental Enforcement’s 2019 rollback of the Well Control and Blowout Preventer Rule, a



                                                   4
Case 2:21-cv-00778-TAD-KK Document 73-8 Filed 04/27/21 Page 6 of 7 PageID #: 529




 series of offshore drilling safety regulations that were put in place after the 2010 Deepwater

 Horizon oil spill disaster in the Gulf of Mexico. We are also challenging the National Marine

 Fisheries Service’s 2020 issuance of a Biological Opinion that relies on inadequate analyses and

 mitigation measures to expand offshore drilling throughout the Gulf of Mexico.

        10.     Friends of the Earth has spent a significant organizational effort advocating for a

 pause on new oil and gas leases. Since November 1, 2020, we collected more than 45,000

 petition signatures in support of pausing oil and gas leasing on federal lands and waters. We

 joined a December 15, 2020 letter to President Biden from 574 organizations calling for a day-

 one Executive Order placing a pause on new oil and gas leasing. Finally, on January 25, 2021,

 we issued a joint press statement in advance of the anticipated Executive Order (EO) at issue in

 this matter with quotes and impressions from various organizations and frontline communities

 that are impacted by oil and gas extraction. Our work earned a hard-fought victory with the

 January 27, 2021 EO from President Biden that places a temporary pause on certain oil and gas

 activities pending the completion of a programmatic study. FoE is wholly supportive of this

 monumental move to take a closer look at the array of environmental and socio-economic harms

 of fossil fuel extraction, as well as to take swift and meaningful action to combat climate change.

        11.     The pause on new leasing benefits FoE and its board members, staff, and

 members in myriad ways. Indeed, each of the harms and impacts described above will be

 alleviated or mitigated by the pause. It will reduce the likelihood of harms from oil and gas

 operations, including contamination of waterways and aquifers, degraded air quality, risk of oil

 spills, and wildlife disruptions, and will help combat climate change. The programmatic review

 directed by the EO will also allow for FoE, its board, staff, and members to gain a greater

 understanding of the various risks posed by fossil fuel extraction so they can better advocate for



                                                  5
Case 2:21-cv-00778-TAD-KK Document 73-8 Filed 04/27/21 Page 7 of 7 PageID #: 530




 responsible management of our public commons, including by ensuring any new fossil fuel

 leasing is consistent with climate protection, requires adequate royalties, and protects our natural

 resources, cultural heritages, and surrounding ecosystems.

        12.     Should the EO and its pause on leasing be invalidated or overturned, it would

 directly harm FoE’s interests, as well as those of its board, staff, and members. Invalidation

 would allow for continued and increased oil and gas leasing on public lands and waters without

 adequate measures to protect the climate and other resources. If the EO were overturned and

 additional lease sales occurred—including offshore lease sales 257 and 258, and the March 2021

 onshore lease sales— those leases would be subject to the same outdated rules and regulations

 that currently harm FoE’s interests. An adverse ruling from the Court could also significantly

 delay or degrade the federal government’s credibility and success in swiftly and openly

 confronting and combating climate change.



 I declare under penalty of perjury that the foregoing is true and correct.



 Dated this 12th day of April, 2021.



                                                       ______________________
                                                       Hallie Templeton




                                                   6
